 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 1 of 13                       PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

RANDALL SHANNON, Individually,
and on behalf of himself and other similarly
situated current and former employees,

       Plaintiff,
v.                                                            NO.
NIKE, INC., an Oregon Corporation                             FLSA Opt-In Collective Action
and ADECCO, USA, INC.,                                        JURY DEMANDED
A Delaware Corporation,

       Defendants.


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT


       Named Plaintiff, Randall Shannon (“Plaintiff”), individually, and on behalf of himself and

all other similarly situated non-exempt, hourly-paid distribution employees as a collective class,

brings this Fair Labor Standards Act (“FLSA”) collective action against Nike, Inc. and Adecco

USA, Inc. (“Defendants”) and states as follows:

                                    I.     INTRODUCTION

1.     This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

       § 201, et seq., to recover unpaid overtime compensation and other damages owed to

       Plaintiff and other similarly situated non-exempt, hourly-paid distribution employees as

       defined herein.

2.     Defendants violated the FLSA by failing to pay Plaintiff and those similarly situated for

       all hours worked over forty (40) per week within weekly pay periods at one and one-half

       times their regular hourly rate of pay, as required by the FLSA.

3.      Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).

                                                  1
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 2 of 13                        PageID 2




                                           II.   PARTIES

4.    Defendant, Nike, Inc. (“Defendant Nike”), is an Oregon Corporation with its principal

      address located at 1 SW Bowerman Drive, Beaverton, Oregon 97005-6453. Defendant

      Nike may be served with process via its registered agent United Agent Group, Inc. at 205

      Powell Place, Brentwood, Tennessee 37027 or wherever it may be found.

5.    Defendant, Adecco USA, Inc. (“Defendant Adecco”), is a Delaware Corporation with its

      principal address located at 10151 Deerwood Park Blvd, BDLG (Suite 400), Jacksonville,

      Florida 32256-0566. Defendant Adecco may be served with process via its registered

      agent CT Corporation System at 800 S. Gay Street, Knoxville, Tennessee 37929 or

      wherever it may be found.

6.    Defendant Nike, Inc. and Adecco USA, Inc. are joint employers of Plaintiff and those

      similarly situated.

7.    Plaintiff Randall Shannon has been employed by Defendants as a non-exempt, hourly-

      paid distribution employee within this district at all times material to this collective action.

      Plaintiff Shannon’s “Consent to Join” form is attached as Exhibit A.

                            III.         JURISDICTION AND VENUE

8.    This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

      et seq.

9.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because Defendants conducted

      business in this district and Plaintiff was employed by and performed work for Defendants

      in this district during all times material to this action.

                                   IV.     CLASS DESCRIPTION

10.   Plaintiff brings this action on behalf of himself and the following similarly situated persons



                                                  2
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 3 of 13                     PageID 3




      as a collective class:

                All current and former hourly-paid distribution employees of Defendants
                working in the United States during the applicable limitation’s period (i.e.
                two (2) years for FLSA violations and three (3) years for willful FLSA
                violations) up to and including the date of final judgment in this matter,
                including the Named Plaintiff and those who elect to opt-in to this action
                pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively, “the collective
                class”).

                                       V.     COVERAGE

11.   At all times hereinafter mentioned, Defendants have been the “employer” of Plaintiff and

      similarly situated hourly-paid distribution employees within the meaning of 29 U.S.C. §

      203(d).

12.   Defendants have been an enterprise within the meaning of Section 3(r) of the FLSA, 29

      U.S.C. § 203(r) at all times mentioned hereinafter.

13.   At all times hereinafter mentioned, Defendants have been an enterprise engaged in

      commerce or in the production of goods for commerce within the meaning of Section

      3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because Defendants have had employees

      engaged in commerce or in the production of goods for commerce, or employees handling,

      selling, or otherwise working on goods or materials that have been moved in or produced

      for commerce by any person and in that said enterprise has had an annual gross volume of

      sales made or business done of not less than $500,000 (exclusive of excise taxes at the

      retail level which are separately stated).

14.   Plaintiff and similarly situated hourly-paid distribution employees, as employees of

      Defendants, were engaged in commerce during all times material to this collective action.

15.   Plaintiff and similarly situated hourly-paid distribution employees have been “employees”

      of Defendants as that term is defined in the FLSA and, individual employees engaged in



                                                   3
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 4 of 13                     PageID 4




      commerce or in the production of goods for commerce, as required by 29 U.S.C. §§ 206–

      207 at all times hereinafter mentioned.

                            VI.     FACTUAL ALLEGATIONS

16.   Defendant Nike, Inc. is one of the largest retailers of sports-related products in the world.

      During all times material to this action, Defendant Nike has had distribution centers in the

      Shelby County, Tennessee area, including the Nike distribution facility at 3100 New

      Frazier Boulevard, Memphis, Tennessee, where Plaintiff was last employed by Defendants

      as an hourly-paid distribution employee.

17.   Defendant Adecco is a temporary employment service that has provided workers to Nike

      distribution centers in and around Shelby County, Tennessee during all times material

      herein.

18.   Defendants established and administered the pay practices of Plaintiff and similarly

      situated hourly-paid distribution employees inasmuch as Defendant Adecco compensated

      Plaintiff and other similarly situated distribution employees based on the monetary funds

      it received from Defendant Nike for the specific purpose of so compensating hourly-paid

      employees.

19.   But for such funding from Defendant Nike, Defendant Adecco would have had no purpose

      in compensating Plaintiff and similarly situated hourly-paid distribution employees for the

      work they performed for Defendant Nike.

20.   Defendant Nike received the benefit of the labor performed by Plaintiff and similarly

      situated hourly-paid distribution employees.

21.   Defendant Nike suffered and permitted Plaintiff and similarly situated hourly-paid

      distribution employees to perform work for it.



                                                 4
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 5 of 13                    PageID 5




22.   Defendant Nike directed and instructed Plaintiff and similarly situated hourly-paid

      distribution employees in each facet of their work at their respective Nike distribution

      centers.

23.   Defendant Nike determined who would be selected from Adecco’s “pool” of workers to

      perform distribution work for them each day and who would not be selected.

24.   Defendant Nike determined the means and methods, as well as the operational procedures,

      related to the work of Plaintiff and similarly situated hourly-paid distribution employees

      while performing job duties for it, during all times relevant to this action.

25.   Defendant Nike determined the number of shifts and hours per shift of Plaintiff and hourly-

      paid distribution employees while performing job duties for it, during all times relevant to

      it.

26.   Defendant Adecco was merely a conduit through which Defendant Nike selected a large

      segment of its work force, during all times material to this action.

27.   Plaintiff and similarly situated hourly-paid distribution employees relied on the

      compensation they received for performing work for Defendant Nike for their economic

      dependence.

28.   Plaintiff and other similarly situated hourly-paid distribution employees routinely

      performed distribution work for Defendants in excess of forty (40) hours per week within

      weekly pay periods during the three (3) years preceding the filing of this collective action

      complaint.

29.   At all times material to this action, Defendant Adecco had a centralized time keeping

      system for the purpose of recording the compensable hours worked by Plaintiff and

      similarly situated hourly-paid distribution employees while performing job duties for



                                                5
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 6 of 13                     PageID 6




      Defendant Nike – for which time keeping system Defendant Nike was jointly and

      vicariously responsible.

30.   While performing job duties for Defendant Nike, Plaintiff and similarly situated hourly-

      paid distribution employees were compensated only for work performed from the

      beginning time of their scheduled shifts to the ending time of their scheduled shifts. That

      is, they were only compensated for their “shift time” regardless of any work performed

      before or after that pre-set time.

31.   However, Plaintiff and those similarly situated badged-in immediately after clearing

      security and some ten (10) to fifteen (15) minutes prior to the beginning of their respective

      assigned shifts, (constituting the beginning of their “workday”), and at which point, they

      were subjected to Defendant Nike’s safety and operational policies as well as under

      Defendant Nike’s worker’s compensation as they traversed the facility in an attempt to

      locate equipment and tools necessary to their job duties, as addressed next below.

32.   Defendants had a common plan, policy and practice or requiring, inducing, expecting,

      encouraging and/or, suffering and permitting, Plaintiff and similarly situated hourly-paid

      distribution employees to perform work-related activities prior to the beginning of their

      assigned shifts, consisting of locating scanners, testing scanners, replacing batteries in

      scanners, locating markers and other work-related tools and equipment essential to the

      performance of their job duties, constituting more than a de minimis amount of work time,

      without compensating them for such pre-shift “off-the-clock” work-related activities at the

      applicable FLSA overtime rates of pay within weekly pay periods during all times material

      to this action.

33.   Plaintiff and similarly situated hourly-paid distribution employees did perform such



                                               6
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 7 of 13                       PageID 7




      aforementioned work-related activities prior to the beginning of their work shifts within

      weekly pay periods during all times material without being compensated for such pre-shift

      activities at the applicable FLSA overtime rates of pay.

34.   The aforementioned unpaid “off-the-clock” wage claims of Plaintiff and similarly situated

      hourly-paid distribution employees are unified through a common theory of Defendants’

      FLSA statutory violations.

35.   Defendants’ common plan, policy and practice of not compensating Plaintiff and collective

      class members for all their compensable overtime hours at the applicable FLSA overtime

      rates of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

36.   Defendants’ failure to compensate Plaintiff and those similarly situated for such unpaid

      pre-shift work-related activities was willful with reckless disregard to the FLSA overtime

      compensation requirements and, without a good faith basis.

37.   As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and those

      similarly situated in compliance with the requirements of the FLSA, Plaintiff and class

      members have suffered lost wages in terms of lost overtime compensation as well as other

      damages.

38.   The net effect of Defendants’ common plan, policy, and practice of practice of failing to

      pay Plaintiff and those similarly situated one-and one-half times their regular hourly rates

      of pay for all hours worked over forty (40) during all times material to this collective action,

      is that they unjustly enriched themselves and enjoyed ill-gained profits at the expense of

      Plaintiff and class members.

                      VII. FLSA COLLECTIVE ACTION ALLEGATIONS

39.   Plaintiff brings this case as a collective action on behalf of himself and collective class



                                                 7
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 8 of 13                      PageID 8




      members pursuant to 29 U.S.C. § 216(b) to recover from Defendants unpaid overtime

      compensation, liquidated damages, statutory penalties, attorneys’ fees and costs, and other

      related damages.

40.   Plaintiff and class members are “similarly situated” as the term is defined in 29 U.S.C.

      §216(b) because, inter alia, Defendants employed a centralized time keeping and pay

      system, as previously described, that resulted in a failure to pay Plaintiff and class members

      for all hours worked over forty (40) at one and one-half times their regular hourly rates of

      pay, as required by the FLSA.

41.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the members of the collective class and similarly subjected to Defendants’

      aforementioned unlawful time keeping and compensation plans, policies and practices.

42.   Plaintiff and class members are similarly situated because their aforementioned unpaid

      “off-the-clock” wage claims are unified through a common theory of Defendants’ FLSA

      violations.

43.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and unnecessary

      burden on the courts and/or substantially impair the ability of class members to protect

      their interests.

44.   Plaintiff will fairly and adequately protect the interests of the class as his interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned unpaid

      overtime compensation claims.



                                                8
 Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 9 of 13                   PageID 9




45.   Counsel for Plaintiff will adequately protect his interests as well as the interests of all

      putative class members.

46.   Defendants knew Plaintiff and class members performed pre-shift “off-the-clock”

      compensable work within weekly pay periods during all times material to this action

      without compensating them at the applicable FLSA overtime rates of pay for all such “off-

      the-clock” time.

47.   Defendants knew Plaintiff and class members’ aforementioned “off-the-clock” time was

      compensable. Nonetheless, Defendants operated under a common policy and practice to

      deprive Plaintiff and class members of such overtime compensation.

48.   Defendants’ conduct and actions, as alleged herein, were willful with reckless disregard to

      the FLSA overtime requirements, which conduct caused significant damages to Plaintiff

      and the collective class.

49.   Defendants did not have a good faith basis for their failure to compensate Plaintiff and

      collective class members for all their compensable overtime hours at the FLSA applicable

      overtime rates of pay within weekly pay periods during all times material to this action.

50.   Therefore, Defendants are liable to Plaintiff and collective class members under the FLSA

      for failing to properly compensate them for their aforementioned unpaid overtime.

51.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation

      as well as liquidated damages under the FLSA, and the other relief requested herein.

52.   Plaintiff estimates there are several hundred putative members of the collective class. The

      precise number of collective class members can be easily ascertained by examining



                                               9
Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 10 of 13                      PageID 10




      Defendants’ payroll, scheduling, timekeeping, personnel and other work-related records

      and documents.

53.   Given the composition and size of the class, members of the collective class may be

      informed of the pendency of this action directly via U.S. mail, e-mail and by posting notice

      in all of Defendants’ distribution centers.

54.   Plaintiff and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendants’ payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.

                                          COUNT I
                        (Violation of the Fair Labor Standards Act)

55.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

56.   At all times material, Plaintiff and collective class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

57.   Defendants have been an “employer” engaged in interstate commerce consistent with 29

      U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged in interstate

      commerce during all times material to this action.

58.   At all times material, Defendants were an “employer” of Plaintiff and each collective class

      members, as such term is defined by the FLSA.

59.   Plaintiff and collective class members were “employees” of Defendants within the meaning

      of the FLSA’s overtime wage requirements during all times material to this action.

60.   Plaintiff and other collective class members have been similarly situated individuals within

      the meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

61.   As a result of Defendants’ aforementioned common plan, policy and practice of requiring,

      inducing, expecting, encouraging and/or, suffering and permitting, Plaintiff and collective

                                                10
Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 11 of 13                    PageID 11




      class members to perform pre-shift work, without compensating them for such time at the

      applicable FLSA overtime compensation rates of pay, Defendants have violated the FLSA

      and are liable to them for such unpaid “off-the-clock” overtime compensation.

62.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

      least one and one-half (1.5) times the employee’s regular rate of pay, for all hours worked

      in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

      hours worked in excess of forty (40) hours per week may not be considered paid to an

      employee unless that employee is compensated for all such overtime hours worked.

63.   Through its actions, plans, policies and practices Defendants violated the FLSA by

      regularly and repeatedly failing to compensate Plaintiff and collective class members for

      all hours worked in excess of forty (40) per week at one and-one half times their regular

      hourly rates of pay within weekly pay periods during all times material to this Complaint,

      as required by the FLSA.

64.   Defendants’ conduct and actions were willful with reckless disregard to clearly applicable

      FLSA provisions.

65.   Defendants’ conduct and actions were not based on good faith.

66.   The aforementioned unpaid “off-the-clock” overtime wage claims of Plaintiff and the

      collective class are unified through a common theory of Defendants’ FLSA violations.

67.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and collective

      class members have suffered and will continue to suffer a loss of income and other

      damages.

68.   Therefore, Defendants are liable to Plaintiff and other members of the class for actual

      damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well



                                              11
Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 12 of 13                        PageID 12




       as reasonable attorneys' fees, costs and expenses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and collective class members request the Court to enter judgment

in their favor on this Complaint and:

   a) Award Plaintiff and collective class members all unpaid overtime compensation against

       Defendants;

   b) Award Plaintiff and collective class members for an amount equal to their unpaid overtime

       compensation, pursuant to the applicable FLSA wage and overtime rates of pay;

   c) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly,

       the three (3) year statute of limitations under the FLSA applies to this action;

   d) Award Plaintiff and collective class members liquidated damages in accordance with the

       FLSA;

   e) Award prejudgment interest (to the extent that liquidated damages are not awarded);

   f) Award Plaintiff and collective class members reasonable attorneys’ fees and all costs of

       this action, to be paid by Defendants, in accordance with the FLSA;

   g) Award post-judgment interest and court costs as allowed by law;

   h) Enter an Order designating this action as an opt-in collective action under the FLSA;

   i) Enter an Order directing the issuance of notice to putative class members pursuant to 29

       U.S.C. § 216(b) for the claims of the class;

   j) Allow Plaintiff to amend his Complaint, if necessary, as new facts are discovered;

   k) Provide additional general and equitable relief to which Plaintiff and class members may

       be entitled; and

   l) Provide further relief as the Court deems just and equitable.



                                                12
Case 2:20-cv-02848-JPM-atc Document 1 Filed 11/20/20 Page 13 of 13            PageID 13




                             DEMAND FOR JURY TRIAL
   Plaintiff hereby demands a TRIAL BY JURY as to all issues.



Dated: November 20, 2020.                Respectfully Submitted,

                                         s/Gordon E. Jackson
                                         Gordon E. Jackson (TN BPR #8323)
                                         J. Russ Bryant (TN BPR #33830)
                                         Robert E. Turner, IV (TN BPR #35364)
                                         Robert E. Morelli, III (TN BPR #037004)
                                         JACKSON, SHIELDS, YEISER, HOLT
                                         OWEN & BRYANT
                                         Attorneys at Law
                                         262 German Oak Drive
                                         Memphis, Tennessee 38018
                                         Telephone: (901) 754-8001
                                         Facsimile: (901) 754-8524
                                         gjackson@jsyc.com
                                         rbryant@jsyc.com
                                         rturner@jsyc.com
                                         rmorelli@jsyc.com

                                         ATTORNEYS FOR PLAINTIFF
                                         AND FOR OTHERS SIMILARLY
                                         SITUATED




                                           13
